Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2021 was filed after the mailing date of the Final Rejection on 10/28/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
DETAILED ACTION
This office action is in response to a Request for Continued Examination (RCE) application received on 01/28/2021. In the RCE, applicant has amended independent claims 1, 12 and 17. Claims 5, 10 and 16 remain cancelled. Claims 2-4, 6-9, 11, 13-15 and 18-20 remain original.
For this office action, claims 1-4, 6-9, 11-15 and 17-20 have been received for consideration and have been examined. 
 
Response to Arguments
Claim Rejection under 35 U.S.C. § 103
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive. After reviewing applicant’s remarks have been summarized as follows:
Combination of Yamanaka, Sincoskie, and Kaye does not teach the distinguishing elements “... the end-of-knowledge node is in communication with a first destination node, the end-of-knowledge node is not adjacent the first node …” recited for claim 1.
Examiner’s Response
	Regarding applicant’s first remark that combination Yamanaka, Sincoskie, and Kaye does not teach the distinguishing elements “... the end-of-knowledge node is in communication with a first destination node, the end-of-knowledge node is not adjacent the first node …” recited for claim 1, examiner respectfully disagrees. Primary reference of  Yamanaka extensively discloses a method in which a source node transmits a message and that message traverses through difference nodes until it reaches a destination node (See Yamanaka; Abstract: A source node transmits a message transfer path from the source to a final destination node on the network).
With respect to applicant’s remark that Yamanaka does not disclose “the end-of-knowledge node is not adjacent the first node”, examiner respectfully disagrees. Primary reference of Yamanaka discloses a source node and a destination node and other nodes which act as relay nodes and which have knowledge of source node and next hop where a data packet needs to be transferred. Therefore, this concept of Yamanaka discloses where each node could be the second or final destination node and has knowledge of its source and destination if that particular node is not a source or destination node. Applicant’s own disclosure in paragraph [0041] supports the above mentioned concept of Yamanaka which clearly mentions that “the end-of-knowledge node may be a node that the first node has knowledge of and is believed to be in communication with a second and/or final destination node”. In light of paragraph [0041] teachings, the end-of-knowledge node could be the second node which also could be the final destination node. 
Besides above commonality between the claim language and primary reference of Yamanaka, examiner did not find support for the amended claim phrase of “the end-of-knowledge node is not adjacent the first node”. Specification lacks support for what is exactly mean by end-of-knowledge node. Examiner being an ordinary person skilled in the art believes that each node of the communication path could be construed as “end-of-knowledge node” until the packet reaches its destination node. Also it is not mentioned in the specification if “adjacency of the end-of-knowledge node to the first node” is geographical or virtual in nature. In a nut shell, specification lacks clear support of what is the definition of “an end-of-knowledge node”. For example, paragraph [0041] recites that “the end-of-knowledge node could be a second node and/or final destination node” whereas paragraph [0044] recites “In one embodiment, the communication path data 220 includes one or more of an end-of-knowledge node identifier 223 and a final destination node identifier 225. The end-of-knowledge node identifier 223 may be included to send the message 200 to a final destination node 105 that is beyond the knowledge of sending node 105. For example, the sending node 105 may have no knowledge of communication paths 120 to the final destination node 105. As a result, the sending node 105 may identify an end-of-knowledge node 105 in the end-of-knowledge node identifier 223 as well as identifying the final destination node 105 in the final destination node identifier 225”. In short, specification describes different ways of how “an end-of-knowledge node” could be interpreted.
Based on above explanations and interpretations, examiner believe that amended claims are still taught by the cited references and one of the ordinary person skilled in the art before the effective filing date of the claimed invention would be motivated to combine the cited references and would render similar results as being claimed by the instant application. Therefore examiner is compelled to maintain the rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 6-9, 11-15 and 17-20 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 12 and 17 recites the phrase “the end-of-knowledge node is not adjacent the first node”. Examiner did not find support for the concept of this phrase in the disclosure. Disclosure lacks support for what is exactly mean by an end-of-knowledge node. Examiner being an ordinary person skilled in the art believes that each node of the end-of-knowledge node” until the packet reaches its final destination node. Also it is not mentioned in the specification if “adjacency of the end-of-knowledge node to the first node” is geographical or virtual in nature. Specification lacks clear support of what is the definition of “an end-of-knowledge node”. For instance, paragraph [0041] recites that “the end-of-knowledge node could be a second node and/or final destination node” whereas paragraph [0044] recites “In one embodiment, the communication path data 220 includes one or more of an end-of-knowledge node identifier 223 and a final destination node identifier 225. The end-of-knowledge node identifier 223 may be included to send the message 200 to a final destination node 105 that is beyond the knowledge of sending node 105. For example, the sending node 105 may have no knowledge of communication paths 120 to the final destination node 105. As a result, the sending node 105 may identify an end-of-knowledge node 105 in the end-of-knowledge node identifier 223 as well as identifying the final destination node 105 in the final destination node identifier 225”. In short, specification describes different ways of how an end-of-knowledge node” could be interpreted.
	Dependent claims inherit this deficiency.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7, 9, 11-12, 14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka (JP-2007005898-A) in view of Sincoskie (US4706080A).
Regarding claim 1, Yamanaka discloses:
An apparatus comprising: 
a network connection; a processor; a memory that stores code executable by the processor to: 
determine a first communication path (See FIG. 1; i.e. source node S to node A interpreted as first communication path) to an end-of-knowledge node (see FIG.1 i.e. Node A) in a network of nodes organized as an undirected graph and in communication with the network connection from a first node to the end-of-knowledge node, the end-of-knowledge node is in communication with a first destination node, the end-of-knowledge node is not See Page # 3; FIG. 1; First, the source node determines which relay node is used to transmit information to the final destination node. FIG. 1 shows a case where the source node transmits information to the final destination node after relaying from node A → node B → node C; examiner interprets that first communication path is from source node to node A and node A is construed as “end-of-knowledge” node whereas “end-of-knowledge node not being adjacent to first node” is construed as any node which is one hop away from the current node such as node B or node C in FIG. 1), 
determine a second communication path (see FIG. 1; i.e. node A to node B) from the end-of-knowledge node (See FIG. 1; i.e. Node A) to a first destination node (see FIG. 1. i.e. Node B) in the network of nodes (Page # 4, Para # 6; (B2) The node A decrypts the received onion routing information with the secret key of the node A, and obtains information “B‖PkB (?)”. For example, here, since a predetermined number of bytes of data from the beginning of the data obtained as a result of decryption is determined as the message “B” addressed to the node A, the message “B” addressed to the node A and (key The node A obtains information (herein indicated as “?”) “PkB (?)” Whose contents cannot be confirmed (because it is encrypted with PkB). Node A transmits data “PkB (?)” To node B based on the address of node B included in message “B”; the examiner interprets that second communication path is from node A to node B and node B is construed as “first destination node”), 
wherein each path node of the second communication path is known to the end-of-knowledge node (See Page # 4, Para # 10; That is, each node (nodes A, B, C, and R) can know adjacent nodes);
i.e. PkA) and a set of second encryption keys (i.e. PkB), wherein each encryption key of the set of first encryption keys corresponds to a path node of the first communication path (i.e. communication from Source node to node A) and each encryption key of the set of second encryption keys corresponds to a path node of the second communication path (i.e. communication from node A to node B) (See Page # 3-4; Para); and 
communicate the encrypted message over the path nodes of the first communication path (See Page # 4; para # 6; (B2) The node A decrypts the received onion routing information with the secret key of the node A, and obtains information “B‖PkB (?)”) and the second communication path (See Page # 4; para # 7; (B3) The node B decrypts the received onion routing information with the secret key of the node B, and obtains information “C‖PkC (?)”), wherein each transaction of each path node with the encrypted message is recorded and the encrypted message is decrypted at each path node using the corresponding encryption key for the path node (See Page # 5; as shown in FIG. 3, all the relay nodes (here, the nodes A to C) return delivery certificates. In order to solve the problem (c2), onion routing is also used for returning a delivery certificate. That is, the delivery certificate is returned from each relay node to the onion routing information (message onion routing information) for transferring the message M addressed to the final destination node, which is generated by the source node S of the present embodiment. Onion routing information for delivery proof reply is included … The node A decrypts the received onion routing information with the secret key of the node A, and obtains information “B‖PkB (?)”. For example, here, since a predetermined number of bytes of data from the beginning of the data obtained as a result of decryption is determined as the message “B” addressed to the node A). 
Yamanaka fails to disclose:
	wherein the first communication path is a spanning tree of path nodes of the undirected graph each path node of the first communication path is known.
However, Sincoskie discloses:
	wherein the first communication path is a spanning tree of path nodes of the undirected graph each path node of the first communication path is known (See Col. 2, Line # 9-19; Broadly speaking, the overall system topology is represented by an undirected, connected graph wherein networks map into vertices and gateways into edges. A set of spanning trees is defined for the graph to provide the required capacity and necessary redundancy. Each spanning tree is uniquely identified. Each message packet that traverses the overall system is assigned to a specific spanning tree so the packet travels between nodes along edges contained in the specified spanning tree).
	It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the reference of Yamanaka and implement spanning tree topology in the network, as disclosed by Sincoskie.
	The motivation to use spanning tree topology is to prevent loops in the network when determining a path to send network traffic from source node to destination node (See Sincoskie: See Col. 2, Line # 9-19). 
Regarding claim 3, the combination of Yamanaka & Sincoskie discloses:
Yamanaka: Page # 8, Last paragraph: The delivery certificate “certA” from the relay node A to the source node S is encrypted with the public key PkS of the source node S corresponding to the first node on the delivery certificate reply path, and the first layer onion routing information is obtained. Generate. The generated first layer onion routing information and the message “S” including the address of the node S to which the first layer onion routing information is transferred are relayed to the second node on the delivery certificate return path. The second layer onion routing information is generated by encrypting with the public key PkD of D. The generated second layer onion routing information and the message “D” including the address of the node D to which the second layer onion routing information is transferred are sent to the relay node X corresponding to the third node on the delivery certification path. The third layer onion routing information is generated by encrypting with the public key PkX. In this way, onion routing information PkX (DｋPkD (SｋPkS (D‖P certA))) = PkX (CertA) is generated).
Regarding claim 6, the combination of Yamanaka & Sincoskie discloses:
The apparatus of claim 1, where the first communication path is determined at boot (Yamanaka: Page # 3: First, the source node determines which relay node is used to transmit information to the final destination node).
Regarding claim 7, the combination of Yamanaka & Sincoskie discloses:
The apparatus of claim 1, where the first communication path is determined dynamically in response to the message being ready to transmit (Yamanak: Page # 3: First, a general onion routing method will be described with reference to FIG. In FIG. 1, a node S is an information transmission node of an information transmission source, and a node R is an information reception node of a final destination. Nodes A, B, and C are relay nodes. First, the source node determines which relay node is used to transmit information to the final destination node).
Regarding claim 9, the combination of Yamanaka & Sincoskie discloses:
The apparatus of claim 1, wherein the first communication path is recorded in a data structure appended to the message (Yamanaka: Page # 4: Even in the onion routing method, when the information recipient at the final destination node R can be trusted, as shown in FIG. 2, the source node includes information for returning the delivery proof in the message M, and the delivery proof You can ask the information recipient to send it).	
Regarding claim 11, the combination of Yamanaka & Sincoskie discloses:
The apparatus of claim 1, wherein each transaction along the first communication path is verified at the destination node (Yamanaka: Page # 3: (C) for notifying each relay node on the delivery proof reply path of each delivery proof reply path of the address of the node next to the relay node and the reply encrypted data to be transmitted to the next node Generate onion routing information for reply).
Regarding claim 12, Yamanaka discloses:
A method comprising:
determining a first communication path (See FIG. 1; i.e. source node S to node A to node B to node C and final destination node R) to an end-of-knowledge node (see FIG.1 i.e. Node A) in a network of nodes organized as an undirected graph and in communication with the network connection from a first node to the end-of-knowledge node, the end-of-knowledge See Page # 3; FIG. 1; First, the source node determines which relay node is used to transmit information to the final destination node. FIG. 1 shows a case where the source node transmits information to the final destination node after relaying from node A → node B → node C; examiner interprets that first communication path is from source node to node A and node A is construed as “end-of-knowledge” node whereas “end-of-knowledge node not being adjacent to first node” is construed as any node which is one hop away from the current node such as node a, node B or node C in FIG. 1), 
determining a second communication path (see FIG. 2; i.e. node A to node B) from the end-of-knowledge node (i.e. Node A) to a first destination node (see FIG. 2. i.e. Node B) in the network of nodes (Page # 4, Para # 6; (B2) The node A decrypts the received onion routing information with the secret key of the node A, and obtains information “B‖PkB (?)”. For example, here, since a predetermined number of bytes of data from the beginning of the data obtained as a result of decryption is determined as the message “B” addressed to the node A, the message “B” addressed to the node A and (key The node A obtains information (herein indicated as “?”) “PkB (?)” Whose contents cannot be confirmed (because it is encrypted with PkB). Node A transmits data “PkB (?)” To node B based on the address of node B included in message “B”; the examiner interprets that second communication path is from node A to node B and node B is construed as “first destination node”), 
wherein each path node of the second communication path is known to the end-of-knowledge node (See Page # 4, Para # 10; That is, each node (nodes A, B, C, and R) can know adjacent nodes);
i.e. PkA) and a set of second encryption keys (i.e. PkB), wherein each encryption key of the set of first encryption keys corresponds to a path node of the first communication path (i.e. communication from Source node to node A) and each encryption key of the set of second encryption keys corresponds to a path node of the second communication path (i.e. communication from node A to node B) (See Page # 3-4; Para); and 
communicating the encrypted message over the path nodes of the first communication path (See Page # 4; para # 6; (B2) The node A decrypts the received onion routing information with the secret key of the node A, and obtains information “B‖PkB (?)”) and the second communication path (See Page # 4; para # 7; (B3) The node B decrypts the received onion routing information with the secret key of the node B, and obtains information “C‖PkC (?)”), wherein each transaction of each path node with the encrypted message is recorded and the encrypted message is decrypted at each path node using the corresponding encryption key for the path node (See Page # 5; as shown in FIG. 3, all the relay nodes (here, the nodes A to C) return delivery certificates. In order to solve the problem (c2), onion routing is also used for returning a delivery certificate. That is, the delivery certificate is returned from each relay node to the onion routing information (message onion routing information) for transferring the message M addressed to the final destination node, which is generated by the source node S of the present embodiment. Onion routing information for delivery proof reply is included … The node A decrypts the received onion routing information with the secret key of the node A, and obtains information “B‖PkB (?)”. For example, here, since a predetermined number of bytes of data from the beginning of the data obtained as a result of decryption is determined as the message “B” addressed to the node A). 
Yamanaka fails to disclose:
	wherein the first communication path is a spanning tree of path nodes of the undirected graph each path node of the first communication path is known.
However, Sincoskie discloses:
	wherein the first communication path is a spanning tree of path nodes of the undirected graph each path node of the first communication path is known (See Col. 2, Line # 9-19; Broadly speaking, the overall system topology is represented by an undirected, connected graph wherein networks map into vertices and gateways into edges. A set of spanning trees is defined for the graph to provide the required capacity and necessary redundancy. Each spanning tree is uniquely identified. Each message packet that traverses the overall system is assigned to a specific spanning tree so the packet travels between nodes along edges contained in the specified spanning tree).
	It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the reference of Yamanaka and implement spanning tree topology in the network, as disclosed by Sincoskie.
	The motivation to use spanning tree topology is to prevent loops in the network when determining a path to send network traffic from source node to destination node (See Sincoskie: See Col. 2, Line # 9-19). 
Regarding claim 14, the combination of Yamanaka & Sincoskie discloses:
Yamanaka: Page # 8, Last paragraph: The delivery certificate “certA” from the relay node A to the source node S is encrypted with the public key PkS of the source node S corresponding to the first node on the delivery certificate reply path, and the first layer onion routing information is obtained. Generate. The generated first layer onion routing information and the message “S” including the address of the node S to which the first layer onion routing information is transferred are relayed to the second node on the delivery certificate return path. The second layer onion routing information is generated by encrypting with the public key PkD of D. The generated second layer onion routing information and the message “D” including the address of the node D to which the second layer onion routing information is transferred are sent to the relay node X corresponding to the third node on the delivery certification path. The third layer onion routing information is generated by encrypting with the public key PkX. In this way, onion routing information PkX (DｋPkD (SｋPkS (D‖P certA))) = PkX (CertA) is generated).
Regarding claim 17, Yamanaka discloses:
A program product comprising a non-transitory computer readable storage medium that stores code executable by a processor, the executable code comprising code to:
determine a first communication path (See FIG. 1; i.e. source node S to node A to node B to node C and final destination node R) to an end-of-knowledge node (see FIG.1 i.e. Node A) in a network of nodes organized as an undirected graph and in communication with the network connection from a first node to the end-of-knowledge node, the end-of-knowledge See Page # 3; FIG. 1; First, the source node determines which relay node is used to transmit information to the final destination node. FIG. 1 shows a case where the source node transmits information to the final destination node after relaying from node A → node B → node C; examiner interprets that first communication path is from source node to node A and node A is construed as “end-of-knowledge” node whereas “end-of-knowledge node not being adjacent to first node” is construed as any node which is one hop away from the current node such as node a, node B or node C in FIG. 1), 
determine a second communication path (see FIG. 2; i.e. node A to node B) from the end-of-knowledge node (i.e. Node A) to a first destination node (see FIG. 2. i.e. Node B) in the network of nodes (Page # 4, Para # 6; (B2) The node A decrypts the received onion routing information with the secret key of the node A, and obtains information “B‖PkB (?)”. For example, here, since a predetermined number of bytes of data from the beginning of the data obtained as a result of decryption is determined as the message “B” addressed to the node A, the message “B” addressed to the node A and (key The node A obtains information (herein indicated as “?”) “PkB (?)” Whose contents cannot be confirmed (because it is encrypted with PkB). Node A transmits data “PkB (?)” To node B based on the address of node B included in message “B”; the examiner interprets that second communication path is from node A to node B and node B is construed as “first destination node”), 
wherein each path node of the second communication path is known to the end-of-knowledge node (See Page # 4, Para # 10; That is, each node (nodes A, B, C, and R) can know adjacent nodes);
i.e. PkA) and a set of second encryption keys (i.e. PkB), wherein each encryption key of the set of first encryption keys corresponds to a path node of the first communication path (i.e. communication from Source node to node A) and each encryption key of the set of second encryption keys corresponds to a path node of the second communication path (i.e. communication from node A to node B) (See Page # 3-4; Para); and 
communicate the encrypted message over the path nodes of the first communication path (See Page # 4; para # 6; (B2) The node A decrypts the received onion routing information with the secret key of the node A, and obtains information “B‖PkB (?)”) and the second communication path (See Page # 4; para # 7; (B3) The node B decrypts the received onion routing information with the secret key of the node B, and obtains information “C‖PkC (?)”), wherein each transaction of each path node with the encrypted message is recorded and the encrypted message is decrypted at each path node using the corresponding encryption key for the path node (See Page # 5; as shown in FIG. 3, all the relay nodes (here, the nodes A to C) return delivery certificates. In order to solve the problem (c2), onion routing is also used for returning a delivery certificate. That is, the delivery certificate is returned from each relay node to the onion routing information (message onion routing information) for transferring the message M addressed to the final destination node, which is generated by the source node S of the present embodiment. Onion routing information for delivery proof reply is included … The node A decrypts the received onion routing information with the secret key of the node A, and obtains information “B‖PkB (?)”. For example, here, since a predetermined number of bytes of data from the beginning of the data obtained as a result of decryption is determined as the message “B” addressed to the node A). 
Yamanaka fails to disclose:
	wherein the first communication path is a spanning tree of path nodes of the undirected graph each path node of the first communication path is known.
However, Sincoskie discloses:
	wherein the first communication path is a spanning tree of path nodes of the undirected graph each path node of the first communication path is known (See Col. 2, Line # 9-19; Broadly speaking, the overall system topology is represented by an undirected, connected graph wherein networks map into vertices and gateways into edges. A set of spanning trees is defined for the graph to provide the required capacity and necessary redundancy. Each spanning tree is uniquely identified. Each message packet that traverses the overall system is assigned to a specific spanning tree so the packet travels between nodes along edges contained in the specified spanning tree).
	It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the reference of Yamanaka and implement spanning tree topology in the network, as disclosed by Sincoskie.
	The motivation to use spanning tree topology is to prevent loops in the network when determining a path to send network traffic from source node to destination node (See Sincoskie: See Col. 2, Line # 9-19). 
Regarding claim 19, the combination of Yamanaka & Sincoskie discloses:
Yamanaka: Page # 8, Last paragraph: The delivery certificate “certA” from the relay node A to the source node S is encrypted with the public key PkS of the source node S corresponding to the first node on the delivery certificate reply path, and the first layer onion routing information is obtained. Generate. The generated first layer onion routing information and the message “S” including the address of the node S to which the first layer onion routing information is transferred are relayed to the second node on the delivery certificate return path. The second layer onion routing information is generated by encrypting with the public key PkD of D. The generated second layer onion routing information and the message “D” including the address of the node D to which the second layer onion routing information is transferred are sent to the relay node X corresponding to the third node on the delivery certification path. The third layer onion routing information is generated by encrypting with the public key PkX. In this way, onion routing information PkX (DｋPkD (SｋPkS (D‖P certA))) = PkX (CertA) is generated).

Claims 2, 4, 8, 13, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka (JP2007005898A) in view of Sincoskie (US4706080A) and further in view of Kaye et al., (US20190371106A1).
Regarding claim 2, the combination of Yamanaka & Sincoskie fails to disclose:
The apparatus of claim 1, wherein each transaction is recorded as a block chain record at one or more accounting nodes.
However, Kaye discloses:
wherein each transaction is recorded as a block chain record at one or more accounting nodes ([0034] Storing the vote container on a public data store may comprise storing the vote container on a distributed ledger of transactions; [0145] The processor 502 may store the votes and keys on data store 506, such as on RAM or a processor register. Processor 502 may also send the votes and keys via communication port 508 to a server, or to the blockchain as transactions).	
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the reference of Yamanaka & Sincoskie and utilize distributed ledger database to record transactions, as disclosed by Kaye.
The motivation to utilize distributed ledger database is to record transactions in a distributed ledger (See Kaye: [0034]). 
Regarding claims 4, the combination of Yamanaka, Sincoskie & Kaye discloses:
The apparatus of claim 1, wherein the message is encrypted with a ledger encryption algorithm (Kaye: [0105] In a second example, the nodes perform another method using a MixNet or onion routing. That is, the nodes anonymise packets by wrapping them in encryption layers (e.g. A(B(C(msg))) where A, B, and C are public keys); [0106] The shuffle algorithm proceeds as follows).
Regarding claim 8, the combination of Yamanaka, Sincoskie and Kaye discloses:
The apparatus of claim 1, wherein the first communication path is recorded in a centralized communication path database (Kaye: [0034] Storing the vote container on a public data store may comprise storing the vote container on a distributed ledger of transactions; [0035] The multiple node computer devices may be further configured to store the list of anonymised voting public keys on a distributed ledger).
Regarding claim 13, the combination of Yamanaka & Sincoskie fails to disclose:
The method of claim 12, wherein each transaction is recorded as a block chain record at one or more accounting nodes.
However, Kaye discloses:
wherein each transaction is recorded as a block chain record at one or more accounting nodes ([0034] Storing the vote container on a public data store may comprise storing the vote container on a distributed ledger of transactions; [0145] The processor 502 may store the votes and keys on data store 506, such as on RAM or a processor register. Processor 502 may also send the votes and keys via communication port 508 to a server, or to the blockchain as transactions).	
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the reference of Yamanaka & Sincoskie and utilize distributed ledger database to record transactions, as disclosed by Kaye.
The motivation to utilize distributed ledger database is to record transactions in a distributed ledger (See Kaye: [0034]). 
Regarding claim 15, the combination of Yamanaka, Sincoskie & Kaye discloses:
The method of claim 12, wherein the message is encrypted with a ledger encryption algorithm (Kaye: [0105] In a second example, the nodes perform another method using a MixNet or onion routing. That is, the nodes anonymise packets by wrapping them in encryption layers (e.g. A(B(C(msg))) where A, B, and C are public keys); [0106] The shuffle algorithm proceeds as follows).
Regarding claim 18, the combination of Yamanaka & Sincoskie fails to disclose:
The program product of claim 17, wherein each transaction is recorded as a block chain record at one or more accounting nodes.
However, Kaye discloses:
wherein each transaction is recorded as a block chain record at one or more accounting nodes ([0034] Storing the vote container on a public data store may comprise storing the vote container on a distributed ledger of transactions; [0145] The processor 502 may store the votes and keys on data store 506, such as on RAM or a processor register. Processor 502 may also send the votes and keys via communication port 508 to a server, or to the blockchain as transactions).	
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the reference of Yamanaka & Sincoskie and utilize distributed ledger database to record transactions, as disclosed by Kaye.
The motivation to utilize distributed ledger database is to record transactions in a distributed ledger (See Kaye: [0034]). 
Regarding claims 20, the combination of Yamanaka, Sincoskie & Kaye discloses:
The program product of claim 17, wherein the message is encrypted with a ledger encryption algorithm (Kaye: [0105] In a second example, the nodes perform another method using a MixNet or onion routing. That is, the nodes anonymise packets by wrapping them in encryption layers (e.g. A(B(C(msg))) where A, B, and C are public keys); [0106] The shuffle algorithm proceeds as follows).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.M.A./       Patent Examiner, Art Unit 2432                                                                                                                                                                                                 
/SYED A ZAIDI/       Primary Examiner, Art Unit 2432